DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to a Request for Continued Examination filed on July 22, 2021 regarding Application No. 16/549,971.  The instant application is a divisional of parent Application No. 15/195,616.  Applicants amended claims 1 and 7 and previously canceled claim 5.  Claims 1-4, 6, and 7 are pending.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on June 30, 2021 (previously filed After Final Consideration Pilot Program 2.0 Request) has been entered.


Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the KR 10-2015-0097316 application filed in Korea on July 8, 2015 has been filed.

Response to Arguments
Applicants’ amendments to claims 1 and 7 and remarks regarding claim objections (Remarks/Arguments, p. 5) are acknowledged.  In view of the amendments, the objections to claims 1-4, 6, and 7 are withdrawn.

Applicants’ arguments filed on June 30, 2021 have been fully considered but they are not persuasive or are moot in view of new grounds of rejection.

In response to Applicants’ arguments regarding newly amended independent claims 1 and 7, Ueda, and “the thickness direction of the display panel corresponding to a display direction of the display panel” (Remarks/Arguments, pp. 8 and 9), the Office respectfully disagrees and submits that Ueda teaches the recited claim language, as discussed in the rejections below.

	In response to Applicants’ argument regarding newly amended independent claims 1 and 7, motivation to combine Ueda and Ben-Eliyahu, and obviousness (Remarks/Arguments, pp. 9-10), the Office respectfully submits that all features of newly amended independent claims 1 and 7 are taught and/or suggested by the cited references, as discussed in the rejections below.  The Office further respectfully submits that obviousness and motivations to combine the references are as discussed in the rejections below.  As such, newly amended independent claims 1 and 7 are not allowable.

	In response to Applicants’ argument regarding claims 2-4 and 6 (Remarks/Arguments, p. 10), the Office respectfully disagrees and submits that all features of newly amended independent claims 1 and 7 are taught and/or suggested by the cited references, as discussed in the rejections below.  As 

	For the reasons discussed above and in the rejections below, pending claims 1-4, 6, and 7 are not allowable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. in 5,838,412 (hereinafter Ueda) in view of Miyamura et al. in US 2004/0114063 A1 (hereinafter Miyamura).

Regarding claim 1, Ueda (FIGs. 1-4, 6, 14B, 14D (C), 15B, 19, 23A, 28, and 29, see also FIG. 14A) teaches:
A display device (liquid crystal display device; col. 1, ll. 7-8) comprising: 
a display module (liquid crystal display module MDL; FIG. 1 and col. 7, ll. 44-45) comprising: 
a display panel (liquid crystal display panel PNL in FIG. 1 and col. 7, ll. 53-56, see also FIGs. 4, 6, 19, and 29); 
a circuit board (multilayer flexible circuit board FPC2 in FIG. 1 and col. 7, ll. 49-51, see also FIGs. 4, 6, 28, and 29) electrically connected to the display panel (PNL in FIG. 1, see also FIGs. 4, 6, and 29) (see col. 10, ll. 4-6 and 12-14, see also 103, DTM, and TFT-LCD in FIG. 29 and col. 8, ll. 40-50); and 
a driving device (ten components IC1-ICM at the bottom in FIG. 4 and col. 10, ll. 16-18, see also IC1-M in FIG. 29 and col. 8, l. 45, and IC in FIG. 28) mounted on the circuit board (FPC2 in FIGs. 4, 6, and 29) (see col. 10, ll. 16-20, see also col. 8, ll. 45-50) and configured to apply an electrical signal (video signal and col. 10, ll. 16-18, see also output signal of IC in FIG. 19 and col. 24, ll. 40, 41, and 45-47) to the display panel (PNL in FIG. 4, see also FIGs. 1, 19, and 29) (FIGs. 1, 4, 19, and 29, col. 10, ll. 16-18, col. 24, ll. 40, 41, and 45-47); and 
a case (metal frame shielding case SHD in FIG. 1, see also FIGs. 2, 3, and 28, col. 7, ll. 46-47) comprising a bottom portion and a sidewall portion extending from the bottom portion (a bottom portion of SHD and a sidewall portion extending from the bottom of SHD in FIG. 28), 
wherein the sidewall portion (sidewall portion extending from the bottom of SHD in FIG. 28) comprises a first protrusion portion (HSH in FIGs. 14B, 14D (C), and 28; col. 16, ll. 23 and 44-46; i.e., a first protrusion portion HSH corresponding to a first HIS2 portion; see annotated drawings below (note: “first metal protrusion portion” in the annotated drawings below is “first protrusion portion”)) and a second protrusion portion (HSH in FIGs. 14B, 14D (C), and 28; col. 16, ll. 23 and 44-46; i.e., a second protrusion portion HSH corresponding to a second HIS2 portion; see annotated drawings below (note: “second metal protrusion portion” in the annotated drawings below is “second protrusion portion”)) that is spaced apart from the first protrusion portion (HSH in FIGs. 14B, 14D (C), and 28; i.e., first protrusion portion HSH corresponding to first HIS2 portion) in a thickness direction (i.e., edge to edge thickness direction in which frame ground HS spans; see FIGs. 1, 2A, 14A, and 14B, see also col. 6, ll. 63-65, and col. 7, ll. 5-7) of the display panel (liquid crystal display panel PNL in FIG. 1) (second protrusion portion HSH corresponding to a second HIS2 portion is spaced apart from first protrusion portion HSH corresponding to first HIS2 portion in an edge to edge thickness direction in which frame ground HS spans of the liquid crystal display panel PNL; see annotated drawings below (note: “first metal protrusion portion”, “second metal protrusion portion”, and “metal protrusion portion” in the annotated drawings , and 
wherein a portion of the driving device (ten components IC1-ICM at the bottom in FIG. 4, see also IC in FIG. 28) is between the first protrusion portion (HSH in FIGs. 14B, 14D (C), and 28; i.e., first protrusion portion HSH corresponding to first HIS2 portion – HSH protrudes from the sidewall portion extending from the bottom of SHD in FIG. 28 towards the interior of liquid crystal display module MDL in FIG. 1) and the second protrusion portion (HSH in FIGs. 14B, 14D (C), and 28; i.e., second protrusion portion HSH corresponding to second HIS2 portion – HSH protrudes from the sidewall portion extending from the bottom of SHD in FIG. 28 towards the interior of liquid crystal display module MDL in FIG. 1) in the thickness direction (i.e., edge to edge thickness direction in which frame ground HS spans; see FIGs. 1, 2A, 14A, and 14B) of the display panel (liquid crystal display panel PNL in FIG. 1) (a portion of the ten components IC1-ICM driving device is between the first protrusion portion HSH corresponding to first HIS2 portion and the second protrusion portion HSH corresponding to second HIS2 portion in an edge to edge thickness direction in which frame ground HS spans – i.e., at least one of the ten components 1C1-1CM is between leftmost and rightmost HSH protrusions each protruding from the sidewall portion extending from the bottom of SHD toward the interior of the liquid crystal display module MDL in an edge to edge thickness direction in which frame ground HS spans of the liquid crystal display panel PNL, e.g., IC6 in FIG. 4 is between leftmost first protrusion portion HSH corresponding to first HIS2 portion and rightmost second protrusion portion HSH corresponding to second HIS2 portion in FIGs. 1 and 14B in the left edge to and is facing the sidewall portion (sidewall portion extending from the bottom of SHD in FIG. 28) (a portion of the ten components IC1-ICM driving device is facing the sidewall portion extending from the bottom of SHD; see annotated drawings below (note: “first metal protrusion portion”, “second metal protrusion portion”, and “metal protrusion portion” in the annotated drawings below are “first protrusion portion”, “second protrusion portion”, and “protrusion portion”, respectively)), the thickness direction of the display panel corresponding to a display direction of the display panel (i.e., edge to edge thickness direction in which frame ground HS spans of liquid crystal display panel PLN in FIG. 1 corresponding to a Y display direction of the liquid crystal display panel PNL in FIG. 1; see FIGs. 1, 2A, 14A, and 14B; see annotated drawings below).  
	However, it is noted that Ueda does not teach:
wherein a portion of the driving device protrudes from the circuit board in a direction toward the sidewall portion.
	Miyamura (Figs. 3 and 4) teaches:
wherein a portion of a driving device protrudes from a circuit board in a direction toward a side (a portion of a driving device 13E protrudes from a circuit board 11 and 13 in a direction toward a right side; Figs. 3 and 4, [0040], [0041], and [0043], see also Figs. 1 and 2).
Ueda to include: the features taught by Miyamura, such that Ueda as modified teaches: wherein a portion of the driving device protrudes from the circuit board in a direction toward the sidewall portion (portion of the driving device, circuit board, and sidewall portion taught by Ueda combined with the portion of a driving device, circuit board, and side taught by Miyamura), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the display device taught by Miyamura ([0002] and [0005]) is comparable to the display device taught by Ueda because they are both display devices.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the display device taught by Ueda to include: the features taught by Miyamura, with the predictable result of providing a display device driving device.

 
    PNG
    media_image1.png
    132
    872
    media_image1.png
    Greyscale
  


    PNG
    media_image2.png
    199
    838
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    597
    829
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    553
    612
    media_image4.png
    Greyscale


  

    PNG
    media_image5.png
    983
    801
    media_image5.png
    Greyscale



	Regarding claim 2, Ueda as modified by Miyamura teaches:
The display device of claim 1.
	Ueda (FIGs. 14B, 14D (C), 15B, 23A, and 28) teaches:
wherein the circuit board (FPC2 in FIG. 28) comprises a ground layer (ground wiring; col. 15, ll. 57-67), an insulating layer (polyimide layer; col. 13, ll. 18-21, see also ll. 53-54), and a ground pattern (FGP in FIGs. 15B and 23A; col. 15, ll. 40-42) electrically connected to the ground layer (ground wiring) (col. 15, ll. 39-44 and 57-67), and directly facing the first and second protrusion portions (HSH in FIGs. 14B, 14D (C), and 28) (ground pattern FGP of circuit board FPC2 directly faces the first and second protrusion portions HSH (i.e., first and second protrusion portions HSH respectively corresponding to first and second HIS2 portions; see annotated drawings above and below (note: “first metal protrusion portion”, “second metal protrusion portion”, and “metal protrusion portion” in the annotated drawings above are “first protrusion portion”, “second protrusion portion”, and “protrusion portion”, respectively)); see FIGs. 14B, 14D (C), 15B, 23A, and 28, and col. 15, ll. 39-44 and 57-67, and col. 16, ll. 23-28 and 44-54), and 
wherein the first and second protrusion portions (HSH in FIGs. 14B, 14D (C), and 28; col. 16, ll. 23 and 44-46; i.e., first and second protrusion portions HSH respectively corresponding to first and second HIS2 portions; see annotated FIG. 14B above (note: “first metal protrusion portion”, “second metal protrusion portion”, and “metal protrusion portion” in the annotated drawings above are “first protrusion portion”, “second protrusion portion”, and “protrusion portion”, respectively)) are spaced from the ground pattern (FGP in FIGs. 15B and 23A; col. 15, ll. 40-42) (first and second protrusion portions HSH are spaced apart from ground  


    PNG
    media_image6.png
    892
    599
    media_image6.png
    Greyscale

	Regarding claim 4, Ueda as modified by Miyamura teaches:
The display device of claim 1.
	Ueda (FIG. 1) teaches:
wherein the circuit board (multilayer flexible circuit board FPC2 in FIG. 1 and col. 7, ll. 49-51) comprises a flexible circuit board (col. 7, ll. 49-50).

Regarding claim 6, Ueda as modified by Miyamura teaches:
The display device of claim 2. 
	Ueda (FIGs. 1, 14B, 14D (C), 23A, and 28) teaches:
wherein the first and second protrusion portions (HSH in FIGs. 14B, 14D (C), and 28; col. 16, ll. 23 and 44-46; i.e., first and second protrusion portions HSH respectively corresponding to first and second HIS2 portions; see annotated FIG. 14B above (note: “first metal protrusion portion”, “second metal protrusion portion”, and “metal protrusion portion” in the annotated drawings above are “first protrusion portion”, “second protrusion portion”, and “protrusion portion”, respectively)) are configured to transfer static electricity from the case (metal frame shielding case SHD in FIG. 1, see also FIG. 28, col. 7, ll. 46-47) to the ground pattern (FGP in FIGs. 15B and 23A; col. 15, ll. 40-42) (i.e., static electricity is transferred from case SHD (outside) to ground pattern FGP through first and second protrusion portions HSH respectively corresponding to first and second HIS2 portions; see col. 16, l. 59 – col. 17, l. 2 and col. 15, ll. 39-44 and 57-67, see also col. 16, ll. 23-28 and 44-54).  

Regarding claim 7, this claim is rejected under similar rationale as claim 1 above.
The motivation to combine the references is the same as discussed in claim 1 above.

a metal body portion comprising a bottom portion and a sidewall portion bending from the bottom portion; and 
metal protrusion portions protruding from the sidewall portion and comprising a first metal protrusion portion and a second metal protrusion portion spaced apart from the first metal protrusion portion in a thickness direction of the display panel,
wherein the circuit board comprises: 
a ground layer; and
ground patterns electrically connected to the ground layer and comprising a first ground pattern facing the first metal protrusion portion and a second ground pattern facing the second metal protrusion portion.
	Ueda (FIGs. 14B, 14D (C), and 28, see also FIGs. 1, 2A, and 14A) teaches:
a metal body portion (metal frame shielding case SHD in FIGs. 1-3 and 28; col. 7, ll. 46-47)) comprising a bottom portion (bottom portion of SHD in FIG. 28) and a sidewall portion bending from the bottom portion (sidewall portion bending from a bottom portion of SHD in FIG. 28); and 
a metal protrusion portions (HSH in FIGs. 14B, 14D (C), and 28; col. 16, ll. 23 and 44-46; i.e., metal protrusion portions HSH corresponding to HIS2 portions) protruding from the sidewall portion (sidewall portion bending from a bottom portion of SHD in FIG. 28) (metal protrusion portions HSH corresponding to HIS2 portions protrude from the sidewall portion bending from the bottom portion of SHD in FIG. 28) and comprising a first metal protrusion portion (a first metal protrusion portion HSH corresponding to a first HIS2 portion; FIGs. 14B,  metal protrusion portion (a second metal protrusion portion HSH corresponding to a second HIS2 portion; FIGs. 14B, 14D (C), and 28; col. 16, ll. 23 and 44-46; see annotated FIG. 14B above) spaced apart from the first metal protrusion portion (first metal protrusion portion HSH corresponding to first HIS2 portion) in a thickness direction (i.e., edge to edge thickness direction in which frame ground HS spans; see FIGs. 1, 2A, 14A, and 14B, see also col. 6, ll. 63-65, and col. 7, ll. 5-7) of the display panel (liquid crystal display panel PNL in FIG. 1) (second metal protrusion portion HSH corresponding to a second HIS2 portion is spaced apart from first metal protrusion portion HSH corresponding to first HIS2 portion in an edge to edge thickness direction in which frame ground HS spans of the liquid crystal display panel PNL; see FIG. 14B; see annotated FIG. 14B above) (see claim 1 annotated drawings above),
wherein the circuit board (FPC2 in FIG. 28) comprises: 
a ground layer (ground wiring; col. 15, ll. 57-67); and
ground patterns (FGPs in FIGs. 15B and 23A; col. 15, ll. 40-42) electrically connected to the ground layer (ground wiring) (col. 15, ll. 39-44 and 57-67) and comprising a first ground pattern (a first ground pattern FGP in FIG. 15B) facing the first metal protrusion portion (first metal protrusion portion HSH corresponding to a first HIS2 portion; see annotated FIG. 14B above) and a second ground pattern (a second ground pattern FGP in FIG. 15B) facing the second metal protrusion portion (second metal protrusion portion HSH corresponding to a second HIS2 portion; see annotated FIG. 14B above) (col. 16, ll. 23-28 and 44-54) (see also claim 2 annotated drawings above).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Miyamura, in further view of Ben-Eliyahu et al. in US 2009/0107736 A1 (hereinafter Ben-Eliyahu).

Regarding claim 3, Ueda as modified by Miyamura teaches:
The display device of claim 1. 
However, it is noted that Ueda as modified by Miyamura, as particularly cited, does not teach:
wherein the display panel further comprises a first pad part electrically connected to the circuit board, and 
wherein the circuit board further comprises a second pad part connected to the first pad part by a conductive adhesive member.
	Ben-Eliyahu (FIGs. 6 and 8-10) teaches:
wherein a display panel (312 and 550; see FIG. 6 and [0104]) further comprises a first pad part (conductive pad 37; [0116]) electrically connected to a circuit board (PCB 30; [0116]) (see [0116]), and 
wherein the circuit board (30) further comprises a second pad part (conductive pad 32; [0116]) connected to the first pad part (37) by a conductive adhesive member (conductive adhesive such as anisotropic conductive material; see [0116]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have added conductive pads and adhesive material taught by Ben-Eliyahu to the display panel and circuit board of Ueda as modified by Miyamura, as particularly cited, in order to obtain the benefit of providing low manufacturing costs (Ben-Eliyahu: [0009]).
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        7/30/21B